NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-SEP-2020
                                            09:04 AM

                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


               KIMO WOELFEL, Plaintiff-Appellee, v.
                KELLEE SERRANO, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           #EWA DIVISION
                    (CIVIL NO. 1RC17-1-005213)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of the Stipulation to Dismiss Appeal
(Stipulation), filed July 20, 2020, by Defendant-Appellant Kellee
Serrano, the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) the parties stipulate to
dismiss the appeal and bear their own attorneys' fees and costs;
(3) the Stipulation is signed by counsel for all parties
appearing in the appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed.
           DATED:   Honolulu, Hawai#i, September 21, 2020.

                                    /s/ Derrick H.M. Chan
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge